Citation Nr: 1647470	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) prior to May 29, 2013, and an evaluation in excess of 50 percent from that date.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating actions of March 2010 and November 2013 of the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama.  In the rating action of March 2010, the agency of original jurisdiction (AOJ) granted service connection for an acquired psychiatric disorder to include PTSD and assigned a 30 percent disability rating.  In the second rating action, the AOJ denied the Veteran's claim of entitlement to a TDIU.  It is noted that after the Veteran began his appeal, his disability evaluation was increased to 50 percent, effective May 29, 2013.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by deficiencies in the area of socialization with others, along with symptoms of anxiety, anger outbursts, irritability, and extreme sleeplessness.  Nevertheless, the disability did not more nearly approximate total occupational and social impairment.   


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran proceeding with the issue involving a psychiatric disorder given the favorable nature of the Board's decision.

B.  Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2015), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2015).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1 (2015), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service connected chronic acquired psychiatric disorder to include PTSD has been assigned a 30 percent disability evaluation prior to May 29, 2013, and a 50 percent evaluation as of May 29, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  This disorder is rated under the General Rating Formula for Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2015).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (2015) [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

C.  Facts and Discussion

Following the Veteran's submission of a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, he underwent a VA PTSD Examination in May 2009.  It was initially noted that the Veteran had not previously undergone medical testing or treatment for any type of psychiatric disorder.  At the outset of the examination, the Veteran complained of "spells" of depression along with moodiness.  He reported that he had been married for 41 years, that the relationship with his wife and children was good, but that he did not have an active social life with nonfamily members.  The Veteran was noted to be cooperative but guarded, and was anxious.  He was oriented to person, time, and place.  It was further noted that the Veteran's memory was good but that he suffered from sleep impairment, irritability, and depression.  The Veteran was subsequently diagnosed as suffering from PTSD; a GAF score of 60 was assigned.  

The record shows that the Veteran underwent a VA psychiatric examination in November 2010.  It was reported that the Veteran had been prescribed medication for his sleeplessness and had participated in therapy.  It was reported that the only social interaction he participated in was with his wife, children, and grandchildren, but that, per his wife, he seemed like he was constantly aggravated.  The Veteran's wife further suggested that the Veteran suffered from intrusive thoughts of combat three to four times a week.  The Veteran further explained that he avoided others and that people in general made him angry.  The examiner indicated that the Veteran's affect was constricted, his mood depressed, and that he was sleep impaired.  Delusions and hallucinations were not noted or reported.  The examiner further wrote that the Veteran experienced panic attacks at least once a week, that the Veteran experienced nightmares three times a week (or more), and that his immediate and recent memory was mildly impaired.  It was also reported that the Veteran was experience avoidance of others, a feeling of detachment, irritability, anger, and recurrent thoughts of Vietnam.  A GAF score of 55 was assigned and his diagnosis of PTSD was confirmed.  The examiner added that the Veteran was becoming more socially isolated, he was not unemployable as a result of his PTSD, and that his future prognosis was guarded because of his nonresponsiveness to previous treatment.  

Another mental examination was performed in May 2013.  Before the examination, the Veteran told the examiner that he did not have many friends but that he did have some social contact with other veterans from his VA group.  It was still indicated that he was having difficulty with depression, sleep disturbance, and irritability, and that he was participating in more verbal arguments with others.  The examiner indicated that the Veteran's symptoms and manifestations included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, and difficulty with social relationships.  The examiner also reported that the Veteran's wife indicated that the Veteran often found him walking outside at night, as if he was patrolling his yard, he woke up multiple times during the night, and that he was observed "crying" several times a week.  A GAF score of 53 was assigned.  

The medical evidence, private and VA, shows assignment of GAF scores starting at 60 and then dropping to 53.  In other words, over the course of this appeal, per the GAF scores, the Veteran has been decompensating.  In evaluating the Veteran's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 4.3 (2015), which requires that reasonable doubt be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the veteran had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is distinguishable from Mittleider in that the medical evidence of record does not suggest that the Veteran is suffering from another psychiatric disorder such that other psychiatric manifestations could be attributable to a non-service-connected disorder.  Accordingly, all psychiatric signs and symptoms will be considered herein.

Upon reviewing the record, it is the conclusion of the Board that the evidence does support a disability rating of 70 percent, but no higher, for PTSD.  The evidence shows that the Veteran has depression, sleep deprivation, hypervigilance, nightmares, and irritability.  The Veteran has minimal social contact with others with the others being his immediate family.  He does not engage in any type of social events, besides with veterans in his VA group.  The record further indicates that the Veteran suffers at least some, if minimal, memory loss and has insomnia, intrusive thoughts, anxiety, and anger outbursts.  In addition, the GAF scores suggest moderate to serious symptoms.

Although the entire record is not without some measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the Veteran's overall disability picture indicates that a 70 percent disability rating should be assigned for PTSD from the date on which the Veteran submitted his claim.  38 C.F.R. § 4.7 (2015).  Hence, the Veteran's claim is granted.

However, it is also the conclusion of the Board that the evidence does not support a disability rating in excess of 70 percent.  Neither the symptoms nor overall impairment caused by the Veteran's PTSD more nearly approximate total occupational and social impairment.  He does not have gross impairment in thought processes or communication.  While he was noted to occasionally have a circumstantial thought process, the remainder of the evidence shows that he does not have gross impairment in thought process.  In addition, no deficits have been noted with respect to the Veteran's speech and communication skills.  The Veteran does not suffer from persistent delusions.  His behavior is not grossly inappropriate.  The Veteran does not report nor is he assessed as being in persistent danger of seriously hurting himself or others.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran was and is oriented to time, person, and place.  While the Veteran may have memory impairment, he does not have memory loss for the names of relatives, his previous activities, or his own name.  None of the various VA health care providers who have provided treatment to the Veteran or who have examined him in conjunction with this claim has concluded that he has total occupational and social impairment due to PTSD.  Although the determination of the medical providers in this regard is not dispositive, 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), the determination is consistent with the above evidence.  While the Veteran does not socialize, he does have a relationship with his family.  Accordingly, total social impairment is not shown.  While the medical evidence hints that the Veteran's PTSD may inhibit his ability to obtain and maintain gainful employment, those same records suggest that the Veteran could work where he did not have contact with others.  Thus, the Board concludes that the criteria for a 100 percent rating are not met.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  The Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the Veteran meets the criteria for a 70 percent disability rating from the date of his claim.  At no point in time is it shown that the symptoms or overall impairment more nearly approximated total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of staged disability ratings in this case is not necessary.

D.  Extraschedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  The Board has also considered whether the Veteran is entitled to an extraschedular evaluation for the disabilities discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The discussion above reflects that the symptoms of the Veteran's psychiatric disorder are fully contemplated by the applicable rating criteria. As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether this disability caused marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below there is evidence of impact on the Veteran's employment.  The Board therefore has determined that remand for referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) is not warranted. 

ORDER

Entitlement to an initial 70 percent disability evaluation, from the date of the Veteran's claim forward, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  More recently during the course of this appeal, the Veteran has started to claim that he is unable to obtain and maintain gainful employment as a result of his service-connected disorders.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the service member is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Pursuant to 38 C.F.R. § 4.16 (2015), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO inferred a TDIU claim from the Veteran's statements and denied entitlement to a TDIU in November 2013.  One basis for the denial was that the Veteran did not meet the schedular standards pursuant to 38 C.F.R. § 4.16(a).  The Board's decision herein granting a 70 percent rating results in the Veteran meeting the schedular criteria.  The Board therefore finds that readjudication of the claim for a TDIU by the AOJ is warranted, to be accompanied by appropriate development, to include if deemed warranted a VA examination specifically addressing the issue of the impact of the Veteran's psychiatric disability on his employability.  The Board notes, however, that the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board also notes that the Veteran did not return the formal application form, VA Form 21-8940 or respond to the RO's request for information in this regard including having his employer complete VA Form 21-4192.   He should be given another opportunity to do so.

Accordingly, the issue of entitlement to TDIU is REMANDED to the AOJ for the following actions:

1.  Re-send to the Veteran the application for increased compensation based on unemployability, VA Form 21-8940, and request appropriate information in this regard to include requesting that the Veteran's previous employer complete VA Form 21-4192.

2.  Conduct all additional development deemed appropriate, to include if deemed warranted a VA examination as to the functional impairment caused by the Veteran's service connected disabilities.

3.  Readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his accredited representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he is contacted by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


